Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.22 Page 1 of 19




                  EXHIBIT C




                  NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 020
     Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.23 Page 2 of 19

                                                                                                                                                    CM-010
 ATTORNEY OR PARTY 'MTHOUT ATTORNEY (Nama, Stale Bar number, end addros•J:                                        FOR COURT USE ONLY
 Joshua B. Swigart, Esq. (SBN 225557)
 Swigart Law Group, APC
 2221 Camino Del Rio South, Suite 308, San Diego, CA 92108

                                                       FAX NO. (Opllonal): (866) 219-8344
                                                                                                         ELECTRotllCALLV FILED
          TELEPHONE NO.: (866) 219-3343                                                                    Superior Court of California,
    ATTORNEY FOR /Name/: Brooke Paulus                                                                        County of San Diego
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                          0312612021              at 04:36 :22 PM
  STREET ADDRESS: 330 West Broadway
  MAILING ADDRESS: 330 West Broadway                                                                       Clerk of the Superior Court
 c1rv AND 21p coDE: San Diego, CA 92101
                                                                                                         By �ma Rhodes, Deputy Clerk
     BRANCH NAME: Central Division - Hall of Justice
 CASE NAME:
  Paulus v. Experian Information Solutions, Inc. et al
        CIVIL CASE COVER SHEET                                Complex Case Designation            CASE NUMBER:
 D       Unlimited        [K] Limited                      D      Counter        D   Jolnder             37-202t-000t3537-CL-MC-CTL
         (Amount              (Amount
         demanded                                 Flied with first appearance by defendant JUDGE:
                              demanded is                                                                 Judge Carolyn Caietti
                                                      (Cal. Rules of Court, rule 3.402)      DEPT.:
         exceeds $25,000)     $25,000)
                                   Items 1-6 below must be completed (see Instructions on page 2).
  1. Check one box below for the case type that best describes this case:
    Auto Tort                                     Contract                                Provisionally Complex Clvll Litigation
    D Auto (22)                                   D Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
    D Uninsured motorist (46}                     D Rule 3.740 collections (09)          D AnlilrustfTrade regulatlon (03)
     Other PI/PD/WD (Personal Injury/Prope rty    D Other collections (09)               D Construction defecl (1O)
     Damage/Wrongful Death) Tort                  D Insurance coverage (18)              D Mass lort (40)
    D Asbestos (04)                               D Other contract (37)                  D Securities litigation (28)
    D Product llablllty (24)                      ReaI Prope yrt                         D Environmental/Toxic tort (30)
    D Medical malpractice (45)                    D     Eminent   domain/Inverse         D Insurance coverage claims arising from the
    D Other Pl/PD/WO (23)                               condemnation (14)                       above listed provlslonally complex case
                                                                                                types (41)
    Non-Pl/PD/WD (Other) Tort                     D Wrongful eviction (33)               Enforcement of Judgment
    D Business tort/unfair business practice (07) D Other real property (26)             D Enforcement of Judgment(20)
    D Civil rights (08)                           Unlawful Detainer                      Miscellaneous Civil Complaint
    D Defamation (13)                             D Commercial (31)                      LJ RIC0(27)
    D Fraud (16)                                  D Residential (32)                     D Other complaint (not specified above) (42)
    D Intellectual property (19)                  D Drugs (38)                            Miscellaneous Civil Petition
    D Professional negligence (25)                Judicial Review
                                                                                         D
    D Other non-Pl/PD/WO tort (35)                D Asset forfellure (05)                       Partnership end corporate governance (21)
    Employment                                    D Petition re: arbitration award (11) [BJ Other petition (not specified above) (43)
    D Wrongful termination (36)                   D Writ of mandate (02)
    D Olher employment (15}                       D Other Judicial review (39)
2.  This case D is          0 is not complex under rule 3.400 of the California Rules of Court. If lhe case is complex, mark the
   factors requiring exceptional judicial management:
   a. D Large number of separately represented parties            d. D Large number of witnesses
   b. D Extensive motion practice raising difficult or novel e. D Coordination with related E!Ctions pending in one or more
             issues that will be lime-consuming to resolve                  courts in other counties, states, or countries, or In a federal
   c. D Substantial amount of documentary evidence                          court
                                                                  f. D Substantial postjudgment judicial supervision
3. Remedies sought (check s/1 that apply): a. [KJ monetary b. [KJ nonmonetary; declaratory or Injunctive relief c. [KJ punitive
4. Number of causes of action (specify): 4 (four)
5. This case D is           0 Is not a class action suit.
6. If there are any known related cases, file and serve a notice of related cas�¥ott.-ro�eJorm.CM-015.)
Date: 03126/2021
Joshua B. Swigart                                                                              ► --.., . :--------
                                                                                                                            ..      -
                                                                                               SIGNA.'IllRE.OD'ARlY OR ATTORNEY FOR PAR

  • Plalnllff must file this cover sheet with the first paper flied In the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure lo file may result
    In sanctions.
  • File this cover sheet In addition to any cover sheet required by local court rule.
  • If this case Is complex under rule 3.400 et seq. of the Califom la Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this Is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                   Pago 1 or2
Form Adoptod ror Mandatory Use
Judicial Councll of Callromla                              CIVIL CASE        COVER SHEET              Cal. Rules of Court, ,ules 2.30, 3.220, 3,400-3.403, 3. 740;
                                                                                                              Cal. Standards of Judicial AdmlnlstraUon, std. 3.10
(,M-010 JRev. July 1, 20071                                                                                                                    Mm.courts.ca.gov


                                         NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 021
           Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.24 Page 3 of 19


   SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
     STREET ADDRESS:         330 West Broadway
     MAILING ADDRESS:        330 West Broadway
     CITY AND ZIP CODE:      San Diego, CA 92101
     BRANCH NAME:            Central
   . TELEPHONE NUMBER:       (619) 450-7070
   PLAINTIFF(S)/PETITIONER(S)/APPELLANT(S): Brooke Paulus
   DEFENDANT(S)/RESPONDENT(S): Experian Information Solution Inc et.al.
    Short Title: Paulus vs Experian Information Solution Inc [IMAGED]

                                                                                                 CASE NUMBER:
                                          NOTICE OF HEARING
                                                                                                 37-2021-00013537-CL-MC-CTL


    Notice is given that the above-entitled case has been set for the reason listed below and at the location shown above. All
    inquiries regarding this notice should be referred to the court listed above.



        TYPE OF HEARING                                                  DATE         TIME       DEPT     JUDGE
       Civil Case Management Conference                                 09/24/2021   09:30 am   C-70      Carolyn Caietti




   All hearings will be conducted remotely until further notice. Absent an order of the court, personal appearances at the
   hearing will not be allowed. You must make arrangements to appear by telephone or video by contacting CourtCall at
   (888) 882-6878, or at www.courtcall.com. Please make your arrangements with CourtCall as soon as possible, before
   the hearing date. If you wait to contact CourtCall until the date and time of the hearing, CourtCall will be unable to
   process your request in time and you will not be able to appear at this hearing.
   CourtCall will charge you a fee for making the arrangements for your appearance. The fee is required. However, if you
   have previously obtained an approved Order on Court Fee Waiver (FW-003/FW-003-GC), you must inform CourtCall
   that you have the Order so that CourtCall will not charge the fee for a telephonic appearance. If you do not have an
   approved Order on Court Fee Waiver {FW-003/FW-003-GC) but believe that you may be eligible for a fee waiver, you
   should immediately file a Request to Waive Court Fees (FW-001/FW-001-GC) with the Civil Business Office, to request
   an Order on Court Fee Waiver.




   Counsel/Plaintiff in pro per: Check service list. If you have brought a party into this case who is not included in the
   service list, San Diego Superior Court Local Rules, Division 11, requires you to serve the party with a copy of this notice.
   A case management statement must be completed by counsel for all parties or parties in pro per and timely filed with the
   court at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division 11, CRC Rule
   3.725).
   All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case,
   and be fully prepared to participate effectively in the hearing, including discussions of ADR options.

SUPCT CIV-700 (Rev. 12-06)                                                                                                  Page: 1
                                                                    NOH - NOTICE OF HEARING

                                                NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 022
  Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.25 Page 4 of 19


SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
                  '
Central
330 West Broadway
San Diego, CA 92101


SHORT TITLE: Paulus vs Experian Information Solution Inc [IMAGED]

                                                                                         CASE NUMBER:
       CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                   37-2021-00013537-CL-MC-CTL


 I certify that I am not a party to this cause. I certify that a true copy of NOTICE OF HEARING was mailed
 following standard court practices in a sealed envelope with postage fully prepaid, addressed as indicated below.
 The certification occurred at San Diego, California on 03/29/2021. The mailing occurred at Gardena, California
 on 03/30/2021.




                                      Clerk of the Court, by:
                                                                  a.   .,e1u,db'
                                                                       A_. R_h_od_e____
                                                                                   s
                                                                ___                      _______
                                                                                                 '            Deputy

JOSHUA B SWIGART
SWIGART LAW GROUP APC
2221 CAMINO DEL RIO SOUTH # 308
SAN DIEGO, CA 92108




                                CLERK'S CERTIFICATE OF SERVICE BY MAIL




                                                                                                                Page: 2


                            NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 023
       Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.26 Page 5 of 19


SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7070

PLAINTIFF(S) / PETITIONER(S):              Brooke Paulus

DEFENDANT(S) / RESPONDENT(S): Experian Information Solution Inc et.al.


 PAULUS VS EXPERIAN INFORMATION SOLUTION INC [IMAGED]
                                                                                             CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                              37-2021-00013537-CL-MC-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
J1.Jdge: Carolyn Caietti                                                              Department: C-70

COMPLAINT/PETITION FILED: 03/26/2021

TYPE OF HEARING SCHEDULED                            DATE          TIME             DEPT               JUDGE
Civil Case Management Conference                     09/24/2021    09:30 am         C-70               Carolyn Caietti


Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
(888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.
A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division 11, CRC Rule 3.725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.


COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                       NOTICE OF CASE ASSIGNMENT
                                            NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 024
     Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.27 Page 6 of 19




                               Superior Court of California
                                  County of San Diego


             NOTICE OF ELIGIBILITY TO eFILE
        AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.
       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).
        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.
        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).
      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.
       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2



                              NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 025
        Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.28 Page 7 of 19


                            SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN D IE G O


                                ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION


CASE NUMBER: 37-2021-00013537-CL-MC-CTL                     CASE TITLE: Paulus vs Experian Information Solution Inc [IMAGED]


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

            Potential Advantages                              Potential Disadvantages
            • Saves time                                      • May take more time and money if ADR does not
            • Saves money                                       resolve the dispute
            • Gives parties more control over the dispute     • Procedures to learn about the other side's case {discovery),
              resolution process and outcome                    jury trial, appeal, and other court protections may be limited
            • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to qiscuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)     ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                Page: 1

                                   NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 026
        Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.29 Page 8 of 19


Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter 111 and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs : The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
           In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo. ca.gov/se/fhe/p/lowcost.




SDSC CIV-730 (Rev 12-10)   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page: 2

                                 NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 027
        Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.30 Page 9 of 19


                                                                                                                            FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:            330 West Broadway
 MAILING ADDRESS:           330 West Broadway
 CITY, STATE, & ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:               Central

  PLAINTIFF($):         Brooke Paulus

  DEFENDANT($): Experian Information Solution Inc et.al.

  SHORT TITLE:          PAULUS VS EXPERIAN INFORMATION SOLUTION INC [IMAGED)

                            STIPULATION TO USE ALTERNATIVE                                                   CASE NUMBER:
                                DISPUTE RESOLUTION (ADR)                                                      37-2021-00013537-CL-MC-CTL

  Judge: Carolyn Caietti                                                                         Department: C-70

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

      □      Mediation (court-connected)                              □    Non-binding private arbitration

      □      Mediation (private)                                      □    Binding private arbitration

      □     Voluntary settlement conference (private)                 □    Non-binding judicial arbitration (discovery until 15 days before trial)

      □      Neutral evaluation (private)                             □    Non-binding judicial arbitration (discovery until 30 days before trial)


      D      Other (specify e.g., private mini-trial, private judge, etc.) : ___________________________




  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




   Alternate neutral (for court Civil Mediation Program and arbitration only): _________________________


   Date: ___________________                                                              Date: ____________________




  Name of Plaintiff                                                                       Name of Defendant




  Signature                                                                               Signature



  Name of Plaintiffs Attorney                                                             Name of Defendant's Attorney




  Signature                                                                               Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
  Dated: 03/29/2021                                                                                       JUDGE OF THE SUPERIOR COURT
SDSC CIV-359 (Rev 1 2-10)                                                                                                                                  Page: 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
                                            NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 028
       Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.31 Page 10 of 19


                                    • DO NOT FILE WITH THE COURT-                          CIV-050
       -UNLESS YOU ARE APPL YING FOR A DEFA UL T JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 •
                                                                                                                                                                          TELEPHONE NO.:                                                                                FOR COURT USE ONLY
 ATTOR NEY OR PARTY WITHOUT ATTORNEY (Name and Address):                                                                                             (866) 21 9-3343
 Joshua B. Swigart, Esq. (SBN 225557)
 Swigart Law Group, APC
 2221 Camino Del Rio South, Suite 308, San Diego, CA 921 08



    ATTORNEY FOR (name): Brooke Paulus

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
  STREET ADDRESS: 330 West Broadway
  MAILING ADDRESS: 330 West Broadway
 CITY AND ZIP CODE:  San Diego, CA 921 01
     BRANCH NAME: Central Division - Hall of J ustice

   PLAINTIFF: Brooke Paulus
 DEFENDANT: Experian Information Solutions, Inc. et al
                                                           STATEMENT OF DAMAGES                                                                                                                                                       CASE NUMBER:

                                                       (Personal Injury or Wrongful Death)                                                                                                                                            37-2021 -0001 3537-CL-MC-CTL

To (name of one defendant only): Experian Information Solutions, Inc.
Plaintiff (name of one plaintiff only): Brooke Paulus
seeks damages in the above-entitled action, as follows:
                                                                                                                                                                                                                                                 AMOUNT
1 . General damages
    a.       D
             Pain, suffering, and inconvenience . . . . . . . . . . . . . .. . . . . .. . . . .. . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $________
      b.     D Emotional distress. . . . . .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $--------
      c.     D Loss of consortium . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $--------
      d.     D Los..s of society and companionship (wrongful death actions only) ... ......... ........ '..............._. . . . . . : .'....... $--------
      e.     D . Other (specify) ...................................................................................................................................................................................................................... $_______
      f.     D Other (specify)                                                                                                                                                                                                                                                           --------
      g.     D Continued on Attachment 1 .g.
2. Special damages
      a.    D Medical expenses (to date) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      $
      b.    D Future medical expenses (present value) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                     $
      c.    D Loss of earnings (to date) . .. . . .. . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       $
      d.    D Loss o f future earning capacity (present value) . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . .                                                                $
      e.    D Property damage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . : . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   $
      f.    D Funeral expenses (wrongful death actions only) ...................... ..... :.... ............ ..... .......... .......... ........                                                                                                                                         $
      g.    D Future contributions (present value) (wrongful death actions only) ............................................ .' .. . .                                                                                                                                                   $
      h.    D Value of personal service, advice, o r training (wrongful death actions only) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                                                                         $
      i.    D Other (specify) ....................................................................................................................................................................................................................                                        $
      j.    D Other (specify)                                                                                                                                                                                                                                                             $
      k.    D Continued on Attachment 2.k.
3.   w Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of (specify). .. $                                                                                                                                                                                           1 0,000.00
       . when pursuing ·a judgment in the suit filed against you.
Date: April 02, -202 1
Joshua B. Swigart
                                                (TYPE OR PR INT NAME)
                                                           .

                                                                                                                                    (Proof of service on reverse)                                                                                                                                            Page 1 of 2

Fann Adopted for Mandatory Use
Judicial Council of California
                                                                                                                           STATEMENT OF DAMAGES                                                                                                                            Code of Civil Procedure, §§ 425.1 1 . 425.1 1 5
                                                                                                                                                                                                                                                                                                    www.courts.ca.gov
CIV-050 (Rev. January 1. 2007)                                                                                         (Personal Injury or Wrongful Death)




                                                                                     NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 029
      Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.32 Page 11 of 19

                                                                                                                                                   POS-015
ATTORNEY OR PARTY WITHOUT ATTORNEY:                          STATE BAR NO:   225557                                        FOR COURT USE ONLY
NAME:   Joshua B. Swigart, Esq.
FIRM NAME:  Swigart Law Group, APC
STREET ADDRESS: 2221 Camino Del Rio South, Suite 308
cITY: San Diego                                       STATE: CA      ZIP CODE: 921 08
TELEPHONE NO.: (866) 21 9-3343                       FAX NO. : (866) 21 9-8344
E-MAIL ADDRESS: josh@swigartlawgroup.com
ATTORNEY FOR (Name): Brooke Paulus

SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Diego
 STREET ADDRESS: 330 West Broadway
 MAILING ADDRESS: 330 West Broadway
CITY AND ZIP CODE:   San Diego, CA 921 01
    BRANCH NAME: Central Division - Hall of J ustice

      Plaintiff/Petitioner: Brooke Paulus
 DefendanURespondent: Experian Information Solutions, Inc. et al
                                                                                                            CASE NUMBER:
                     NOTICE AND ACKNOWLEDGMENT OF RECEIPT-CIVIL                                             37-2021 -000 1 3537-CL-MC-C.TL


                                        E_
TO (insert name of party being served): _ x'-
                                           p_   _n_ln_f_
                                              ria
                                             e_         rm
                                                       o___at_io_n_ o_
                                                                   S_lu_ o_
                                                                       ti_       n_
                                                                            s ,�l_
                                                                           n_       . _____________________
                                                                                   c_

                                                                  NOTICE
     The summons and other documents identified below are being served pursuant to section 41 5.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
     entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below.

                                                                                                                                                                     'I
                 A'-
Date of mailing: _         ,_
                         2-'-
                  pr_il_0_    _2_1______________
                             20


                                    Joshua B. Swigart
                                    (TYPE OR PRINT NAME)



                                                            ACKNOWLEDGMENT OF RECEIPT
This acknowledges receipt of (to be completed by sender before mailing):
1.   D A copy of the summons and of the complaint.
2. [!] Other (specify):


               Statement of Damages - CIV-050



(To be completed by recipient):

Date this form is signed: ________________


                   (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY, IF ANY,                        (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                          ON WHOSE BEHALF THIS FORM IS SIGNED)                              ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                      Page 1 of 1

       d       0
��:C;:i i����;\ �1 �:7;1;,�z use
POS-015 (Rev. January 1 , 2005]
                                            NOTICE A N D ACKNOWLEDGMENT OF RECEIPT - CIVIL                                                Code of Civil Procedure,
                                                                                                                                               §§ 415.30, 417.10
                                                                                                                                            www.courlinfo.ca.gov


                                                                      l[firlrift�i,sf.<>'· 'mi] L_saye this �<>rm JI
i::or your protection.ancl]irivacy, please. press ttie Clear
frhls. �or� tiutfo!Y after you_ h!V� pr!���� 'ttie'.f_orm.1;11".��


                                               NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 030
     Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.33 Page 12 of 19

                                                                                                                                                             POS-0 1 5
ATTORNEY OR PARTY WITHOUT ATTORNEY:                         STATE BAR NO:      225557                                                FOR COURT USE ONLY
 NAME: Joshua B. Swigart, Esq.
FIRM NAME:  Swigart Law Group, APC
STREET ADDRESS: 2221 Camino Del Rio South, Suite 308
cITY: San Diego                                      STATE: CA       ZIP CODE: 921 08

TELEPHONE NO.: (866) 2 1 9-3343                     FAX NO. : (866) 2 1 9-8344

E-MAIL ADDRESS: josh@swigartlawgroup.com
ATTORNEY FOR (Name): Brooke Paulus

SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Diego
 STREET ADDRESS: 330 West Broadway
 MAILING ADDRESS: 330 West Broadway
CITY AND ZIP CODE:   San Diego, CA 92101
    BRANCH NAME: Central Division • Hall of Justice


          Plaintiff/Petitioner: Brooke Paulus
 DefendanURespondent: Experian Information Solutions, Inc. et al
                                                                                                                      CASE NUMBER:
                  NOTICE AND ACKNOWLEDGMENT OF RECEIPT-CIVIL                                                          3 7-2021-0001 3537-CL-MC-CTL


                                        E_
TO (inserl name of parly being served): _ p_
                                         x�e_ _n_
                                            ria  ln_fo
                                                     __rm
                                                        _a  io_n__
                                                          _t_    S o_
                                                                    l u_
                                                                       ti_ns
                                                                         o_       n_
                                                                           -'''""l_ c_
                                                                                     . _____________________

                                                                   NOTICE
     The summons and other documents identified below are being served pursuant to section 41 5.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
     entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
                                                                                                                                                                                ;
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the                                                           .I
     acknowledgment of receipt below.                                                                                                                                          L
                                                                                                                                                                               1
                   p_
                 A_,_
Date of mailing: _    ri_         2_
                         _2-',_2_0_
                        l0          1 _______________


                                   Joshua B. Swigart
                                   (TYPE OR PRINT NAME)



                                                           ACKNOWLEDGMENT OF RECEIPT
This acknowledges receipt of (to be completed by sender before mailing):

1.   D       A copy of the summons and of the complaint.
2.   0       Other (specify):


              Statement of Damages • CIV-050



(To be completed by recipient):

Date this form is signed: ________________


                  (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY, IF ANY,                               (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                         ON WHOSE BEHALF THIS FORM IS SIGNED)                                     ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                                Page 1 of 1

      d       0                            NOTICE AND ACKNOWLEDGMENT OF RECEIPT - CIVI L                                                            Code of Civil Procedure,
ji:;:i i����;\ �,�:�1;,�z
                            use
                                                                                                                                                         §§ 415.30, 417.10
POS-015 (Rev. January 1, 2005)                                                                                                                         www.caurtinfo.ca.gov
For your protection ancl privacy, please press the"'c·re_a r
iThls Form"t>i.1tton
 1 ,., .r         . ..
                       aftefyou  tiave prlnted
                           • , , .. • ., .. ,�
                                               the:fomiJ•;"'i
                                                • . .:. , • ,,       lfPrm". ftti�_
                                                                         _ _       I_S              I
                                                                                         fe>rn:i 1� _$ aye_ th"
                                                                                                            _ _ _ IS _form    'I
                                                                                                                         _ _ _/

                                              NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 031
Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.34 Page 13 of 19




   1 Joshua B . Swigart (SBN 225557 )               Daniel G. Shay (SBN 250548)
     Josh@SwigartLawGroup.com                       DanielShay@TCPAFDCPA.com
   2                                                LAW OFFICE OF DANIEL G. SHAY
     Juliana G. Blaha (SBN 3 3 1066 )
   3 Juliana@ SwigartLawGroup.com                   2221 Camino del Rio S, Ste 308
     SWIGART LAW GROUP, APC                         San Diego, CA 92108
   4
     222 1 Camino del Rio S, Ste 308                P : 619-222-7429
   5 San Diego, CA 92108                            F : 866-219-8344
     P: 866-2 1 9-3343
   6
     F: 866-2 1 9-8344
   7
   8 Attorneys for Plaintiff
   9
  10                  SUPERIOR COURT FOR THE STATE OF CALIFORNIA

  11                                    COUNTY OF SAN DIEGO

 12
  13
       BROOKE PAULUS,                         ) CASE NO. : 3 7-202 1 -00013537-CL-MC-CTL
                      Plaintiff:              )
  14
                                              � PROOF OF SERVICE OF SUMMONS AND
  15   vs.
                                                COMPLAINT ON DEFENDANT
                                              � EXPERIAN INFORMATION SOLUTIONS,
  16
                                                INC.
       EXPERIAN INFORMATION                   )
  17
       SOLUTIONS, INC. and MISSION            )
  18                                          )
       FEDERAL CREDIT UNION,                  )
  19
                          Defendants.         )
  20                                          )
  21                                          )
                                              )
  22                                          )
 23
 24
  25
  26
  27
 28


       Proof of Service



                            NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 032
     Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.35 Page 14 of 19
                                                                                                                                                  POS-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                             FOR COURT USE ONLY
     Joshua SwiQart, 225557
     Swigart Law Group, APC
     2221 Camino del R io S . , Ste. 308
     San Dieqo, CA 92 1 08
           TELEPHONE NO.: 866-21 9-3343
      ATTORNEY FOR (Name): Plaintiff

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF
 Superior Court of California, San DieQo County
 330 W. Broadway
 San DieQO, CA 921 0 1 -3409

      PLAINTIFF/PETITIONER:              BROOKE PAULUS                                                CASE NUMBER:

                                                                                                      37-2021 -0001 3537-CL-MC-CTL
 DEFENDANT/RESPONDENT:                   EXP ERI A N IN FORMATION SOLUTIONS, et al.
                                                                                                      Ref, No. or FIia No.:
                                    PROOF OF SERVICE OF SUMMONS

1 . At the time of service I was a citizen o f the United States, at least 1 8 years of age and not a party t o this action.
2. I served copies of:
                                                                                                                                   ts Y t-·AX
Complaint, Civil Case Cover Sheet, Summons on Complaint, Notice of Hearing, Notice of Case Assignment and Case Management
Conference, Alternative Dispute Resolution (ADR) Information, Stipulation to Use Alternative Dispute Resolution (ADR)


3. a. Party served: Experian Information Solutions, Inc.
    b. Person Served: CT Corp - Daisy Montenegro - Person Authorized to Accept Service of Process

4. Address where the party was served: 8 1 8 West Seventh Street, Suite 93 0
                                            Los Angeles, CA 900 1 7
5. I served the party
     a. by personal service. I personally delivered the documents listed in item 2 to the party o r person authorized to
        receive service of process for the party ( 1 ) on (date): 0 3/29/202 1            (2) at (lime): 1 2 :55PM
6. The "Notice to the Person Served" (on the summons) was completed as follows:



      d. on behalf of:

    Experian Infonnation Solutions, Inc.
    under: CCP 4 1 6. 1 0 (corporation)
7. Person who served papers
   a. Name:          Mario Lopez
   b. Address:       One Legal - P-0006 1 8-Sonoma
                     1 400 North McDowell Blvd, Ste 300
                     Petaluma, CA 94954

  c. Telephone number: 41 5-491 -0606
  d. The fee for service was: $ 40.00
  e I am:
       (3 l reqistered California process server.
              (i) Employee or independent contractor.
              (ii) Registration No.:
             (iii) County:
8. I declare under penalty of perjury under the laws of the United States of America and the State of California that the foregoing Is true and correct.
Date: 03/29/202 1



                    Mario Lopez
                     (NAME OF PERSON WHO SERVED PAPERS)                                                       (SIGNATURE)
  Form Adopted tor Mardatory Use                                                                                                Code ot Civil Procedure, § 417.10
Judicial Council of Calltomla POS-01 0
        [Rev, Jan 1 , 20071                            PROOF OF SERVICE OF SUMMONS
                                                                                                                    OL# 1 6072379



                                             NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 033
Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.36 Page 15 of 19




   1   Brooke Paulus v. Experian Informatio11, /11c., et al
       37-2021-00013537-CL-MC-CTL
  2    San Diego Superior Court
  3
                                              PROOF OF SERVICE
  4
       I, Joshua B. Swigart, declare as follows:
   5
  6 I am over the age of eighteen years and not a party to the case. I am employed in the County of San
       Diego, California where the mailing occurs: My business address is 222 1 Camino Del Rio South,
  7    Suite 308, San Diego, CA 92 1 08. I am readily familiar with our business' practice of collecting,
       processing and mailing of correspondence and pleadings for mail with the United Postal Service.
   8
  9 On the date below I mailed through U.S. Mail to Defendant the following documents:
 10        I . Proof of service of summons and complaint on Defendant Experian Information Solutions, Inc.

 11
              [X] U.S. MAIL, I served a copy of the above listed documents by placing the envelope for
  12          collection and mailing on the date and at the place to the attorneys and/or parties shown below
              following our ordinary business practices. I am readily familiar with this business's practice
  13          for collecting and processing correspondence for mailing. On the same day that correspondence
  14          is placed for collection and mailing, it is deposited in the ordinary course of business with the
              United States Postal Service in a sealed envelope with postage fully prepaid.
  15
 16 I declare under penalty of perjury under the laws of the State of California that the foregoing is
 17 true and correct. Executed on April 20, 202 1 , at San Diego, California.
 18
 19
 20                               Name and Addresses of Each Person Served:
 21
 22 Experian Information Solutions, Inc. c/o Sean Yi, Esq.
       Jones Day
 23    4655 Executive Drive, Suite 1 500
       San Diego, CA 92 1 2 1
 24
       Mission Federal Credit Union
 25    1 0325 Meanley Dr
 26    San Diego, CA 92 1 3

 27
 28

       Proof of Service



                          NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 034
Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.37 Page 16 of 19



 1 Joshua B . Swigart (SBN 225 5 5 7 )             Daniel G. Shay (SBN 250548 )
   Josh@SwigartLawGroup.com                        DanielShay@TCPAFDCPA.com
 2
   Juliana G. B laha (SBN 3 3 1 066 )              LAW OFFICE OF DANIEL G. SHAY
 3 Juliana@ SwigartLawGroup.com                    222 1 Camino del Rio S, Ste 3 08
   SWIGART LAW GROUP, APC                          San Diego, CA 92 1 08
 4
   222 1 Camino del Rio S, Ste 308                 P: 6 1 9-222-7429
 5 San Diego, CA 92 1 08                           F : 866-2 1 9-8344
   P : 866-2 1 9-3 343
 6
   F: 866-2 1 9-8344
 7
   Attorneys for Plaintiff
 8
 9
                    SUPERIOR COURT FOR THE STATE OF CALIFORNIA
10
                                      COUNTY OF SAN DIEGO
11
12
13   BROOKE PAULUS,                         ) CASE NO. : 3 7-202 1 -000 1 3 537-CL-MC-CTL
                    Plaintiff,              )
14
                                            � PROOF OF SERVICE OF SUMMONS AND
     vs.
15                                            COMPLAINT ON DEFENDANT MISSION
                                            ) FEDERAL CREDIT UNION
16                                          )
17   EXPERIAN INFORMATION                   )
     SOLUTIONS, INC. and MISSION            )
18                                          )
     FEDERAL CREDIT UNION,                  )
19
                        Defendants.         )
20                                          )
21                                          )
                                            )
22                                          )
23
24
25
26
27
28


     Proof of Service      NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 035
             Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.38 Page 17 of 19

                                                                                                                                                                   POS-010
      ATTORNEY OR PAl!TY WITHOUT ATTORNEY (Name, State Bar numoer, and address)                                                    rQR COURT USE ONLY
      Joshua B. Swigart, Esq. (SBN : 225557)
      Swigart Law Group, A.PC
      222 1 Camino Del Rio South SUite 308
      San Diego, CA 921 08
                TELEPHONE NO: 866-2 1 9-3343                 FAX NO (OptinnaQ:
      E-MAIL ADDRESS (Optlanalj:
         ATTORNEY fOR (Name): Brooke Paulus
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Diego
        STREIT ADDRESS: 330 W Broadway
      MAI LING ADDRESS:
      CITY ANO Zlf> COOE: San Diego, 921 01
          BRANCH NAME: Ha l l of Justice
         PLAINTIFF / PETITIONER: Brooke Paulus                                                                    CASE NUMBER:
      DEFENDANT / RESPONDENT: E xperia n lnfo rrnatlon Solutions, Inc, et al.                                     37-202 1 -0001 3537-CL-MC-CTL
                                                                                                                  Ref. No. or rile No.:
                                     PROOF OF SERVICE OF S U MMONS                                                5573061
                                                     (Separate proof of se,vice 1s required for each party served.)
 1.     At the time of service I was at least 1 8 years of age a n d not a party to this action.
 2.     I served copies of:
        a.   00    summons
        b.   00    complaint
        c.   00    Alternative Dispute Resol ution (ADR) package
        d.   00    Civi l Case Cover Sheet (served in complex cases only)
        e.   D     cross-compla i nt
        f.   00    other (specify documents):    Notice of Case Assignment; Notice of Eligibility to eFlle and Assignment to Imaging Department; Notice of
                                                 Hearing and Statement o f Damages
 3.     a.Party served (specify name of party a s shown o n documents served):
          Mission Federal Credit Union
     b.      00   Person (other than the party in Item 3a) served on behalf of an entity or a s an authorized agent (and not a person under item Sb on
                  whom substituted service was made) (specify name and relationship to the party named in Item 3a):
                  Vi Flemming. Ma l lroom
 4. Address where the party was served:
     1 0325 Meanley Dr, San Diego, CA 921 3 1
 5 . I served t h e party (check proper box)
     a.      00   by personal service. I persona l ly delivered the documents l i sted in Item 2 to the party or person a uthorized to
                  receive service of process for the party (1 ) on (date): Mon, Apr 05 2021                    (2) at (time): 12:30 PM
     b.      D    by substituted service. On (date):                                   at (time):                                 I left the documents listed in
                  item 2 with or I n the presence of (nome and title or relationship co person indicated In item 3):

                   (1 )   D   (business) a person at least 1 8 years of age apparently in charge at the office or usual place of business of the person to
                              be served. I Informed him or her of the general nature of the papers.
                   (2)    D   (home) a competent member of the household 1at least 1 8 years of age) at the dwe l l i ng house o r usual plac e of abode of
                              the party. I i nformed him or her of the general nature of the papers.
                   (3)    D   (physica l address unknown) a person at least 1 8 years of age apparently in charge at the usual mal l i ng a ddress of the
                              person to be served, other than a United States Postal Service post office box. I informed him or her of the genera l nature
                              of the papers.
                   (4)    D   I thereafter malled (by fi rst-c lass, postage prepaid) copies of the documents to the person to be se,ved at the place
                              where the copies were left (Code Civ. Proc .. § 41 5.20). I mal le d the documents on (date):
                              from (city):                                                                        or   D   a declaration of malling is attached.
                   (5)    D   I attacll a declaration of di l igence stating action$ taken first to attempt personal service.




Forrn Adopted for Mandatory Use                                 PROOF OF SERVICE OF SUMMONS                                                                    Page 1 of 2
Judicial Countll of C�lifornla                                                                                                            Code of Clvil Procedure, § 4 1 7.10
POS-010 [Rev January 1, 2007]                   NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 036
               Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.39 Page 18 of 19

         PLAI NTI FF/ PETITIONER: Brooke Paulus                                                                 CASE NUMBER:
      DEFENDANT/ RESPONDENT: Experian I nformation Solutions, I nc, et al.                                      37-2021 -0001 3537-CL-MC-CTL

  5.    c.    D         by mall a n d acknowledgment of receipt of service. I malled the documents listed In item 2 to the party, to the addres s shown In item
                        4, by fi rst-class mail, postage prepaid,
                        (1 l on (date):                                                (2) from (city):
                        (3) D          with two copies of the Notice and Acknowledgment of Receipt a nd a postage-paid return envelope addressed to me. (Attach
                                       completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 41 5.30.)
                        (4) D          to a n address outside Ca lifornia with return receipt requested. (Code Clv. Proc., § 41 5.40.)
        d.  D by other m e a ns (specify means ofservice and authorizing code section):
            D Additional page describing service Is attached.
 6.     The "Notice to the Person Served" (on the summons) was completed as fo l lows:
        a. D as an Individual defenda nt.
        b. D as the person sued under the fictitious name of (specify):
        C. D as occupant.
        d. 00 On behalf of (specify): Mission Federal Credit Union
                  under the following Code of Clvll Procedure section:
                  D 41 6.10 (corporation)                                          D            41 5.95 (business organization, form unknown)
                  D 4 1 6.20 (defunct corporation)                                 D            4 1 6.60 (mi nor)
                  D 41 6.30 Uolnt stock company/association)                       D            416. 70 (ward or conservatee)
                  D 416.40 (association or partnership)                            00           41 6.90 (authorized person)
                  D 416.50 (public entity)                                         D            415.46 (occupant)
                  D other:
 7.     Person who served pa pers
        a. Name:                      Ti mothy W. Barrett
        b. Address:                   2221 Camino Del Rio South Suite 1 03, San Diego, CA 921 08
        c. Telephone number:          6 1 9-955-7225
        d. The fee for service was:
        e. I a m:
            (1 )    D  not a registered California process server.
              (2)   D       exempt from registration under Busi ness a nd Professions Code section 22350(b).
              (3)   00      a registered Ca lifornia process server:
                            (i)  00    owner   D      employee  D    I ndependent contractor
                         (Ill Registration No: 1 436
                         (Iii) County: Sa n Diego
 8.    00       I declare under penalty of perjury under the laws of the State of California that the foregoi ng Is true and correct.
                or
9.     D        I a m a Callfornla sheriff or m a rsha l and I certify that the foregoi ng Is true and correct.




Date:        4/1 5/21
Timothy W. Barrett
      (NAME OF PERSON WHO SERVED PAPERS / SHERIFF OR MARSHAL)                                                       (SIGNATURE)




POS-01 O [Rev.January 1, 2007]                    NOTICE PROOF
                                                          OF JOINT          REMOVAL
                                                               OF S E RVICE OF SUMMONS - EXHIBIT C - PAGE 037Page 2 of 2
Case 3:21-cv-00825-L-MSB Document 1-4 Filed 04/28/21 PageID.40 Page 19 of 19



 1   Brooke Paulus v. Experian Information, Inc., et al
     3 7-2021-0001353 7-CL-MC-CTL
 2   San Diego Superior Court
 3
                                            PROOF OF SERVICE
 4
     I, Joshua B. Swigart, declare as follows:
 5
 6   I am over the age of eighteen years and not a party to the case. I am employed in the County of San
     Diego, California where the mailing occurs: My business address is 222 1 Camino Del Rio South,
 7   Suite 308, San Diego, CA 92 1 08. I am readily familiar with our business' practice of collecting,
     processing and mailing of correspondence and pleadings for mail with the United Postal Service.
 8
     On the date below I mailed through U.S. Mail to Defendant the following documents:
 9
10        1 . Proof of service of summons and complaint on Defendant Mission Federal Credit Union.

11
            [X] U.S . MAIL, I served a copy of the above listed documents by placing the envelope for
12          collection and mailing on the date and at the place to the attorneys and/or parties shown below
            following our ordinary business practices. I am readily familiar with this business's practice
13          for collecting and processing correspondence for mailing. On the same day that correspondence
14          is placed for collection and mailing, it is deposited in the ordinary course of business with the
            United States Postal Service in a sealed envelope with postage fully prepaid.
15
16   I declare under penalty of perjury under the laws of the State of California that the foregoing is true
     and correct. Executed on April 22, 202 1 , at San Diego, California.
17
18
19                      Joshua�-

20                              Name and Addresses of Each Person Served:
21
22   Experian Information Solutions, Inc. c/o Sean Yi, Esq.
     Jones Day
23   4655 Executive Drive, Suite 1 500
     San Diego, CA 92 1 2 1
24
     Mission Federal Credit Union
25   1 0325 Meanley Dr
26   San Diego, CA 92 1 3

27
28


     Proof of Service    NOTICE OF JOINT REMOVAL - EXHIBIT C - PAGE 038
